                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


JEFFREY SIGSBY                                                         CIVIL ACTION

VERSUS                                                                      No. 18-1597

CARDINAL LOGISTICS                                                          SECTION I
MANAGEMENT CORPORATION, ET AL.


                                 ORDER & REASONS

         Before the Court is plaintiff Jeffery Sigsby’s (“Sigsby”) motion 1 in limine to

exclude the testimony of Dr. Andrew G. Todd (“Dr. Todd”) regarding the efficacy of

radiofrequency ablation procedures (“RFAs”); how long RFAs are effective; the need

for repeat RFAs; how frequently RFAs can be repeated; and how many future RFAs

will be medically necessary for Sigsby. Defendants Cardinal Logistics Management

Corporation (“Cardinal Logistics”) and ACE American Insurance Company

(collectively, the “defendants”) have retained Dr. Todd, who is a board-certified

orthopedic surgeon with a fellowship in scoliosis spinal surgery, as an expert witness.

For the following reasons, the motion is denied.

                                            I.

         This case arises out of a motor vehicle accident involving Sigsby and a Cardinal

Logistics employee. The parties jointly stipulated to the defendants’ liability, and the

only remaining issues for trial are the nature, extent, and cause of Sigsby’s damages. 2




1   R. Doc. No. 49.
2   R. Doc. No. 37.
          According to Sigsby, his treating physician has recommended that he undergo

one RFA to his neck and one to his back every six to twelve months, indefinitely, to

treat his symptoms. 3 Sigsby contends that, after performing an independent medical

evaluation, Dr. Todd agreed that RFAs should be included in Sigsby’s treatment

plan. 4

          During his deposition, Dr. Todd testified that, although RFAs can be repeated

successfully, he has only seen patients need three or four repeat RFAs. 5 He also

testified that patients typically do not receive more than five to seven treatments. 6

The present motion seeks to exclude Dr. Todd’s testimony regarding the efficacy of

RFAs and the necessity of their repeated use—testimony that Sigsby characterizes

as “arbitrarily limiting [his] future care.” 7

                                             II.

          Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

witness testimony. See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588

(1993); United States v. Hitt, 473 F.3d 146, 158 (5th Cir. 2006). Rule 702 provides:




3 R. Doc. No. 49-1, at 2.
4 Id. at 3.
5 Transcript of Dr. Andrew Todd, at 10 [hereinafter Transcript]. As an attachment to

his motion in limine, Sigsby submitted a partial transcript of Dr. Todd’s deposition.
R. Doc. No. 49-2. Because, in their opposition, the defendants referred to pages that
were not included in the partial transcript, the Court requested that Sigsby file a
more complete version, which he did. R. Doc. No. 66. Considering there are two
documents in the record that comprise the transcript, and to avoid confusion, the
Court will reference the page numbers of the transcript, not the filing.
6 See Transcript, supra note 5, at 10.
7 R. Doc. No. 49-1, at 3.



                                             2
      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:

            (a) the expert’s scientific, technical, or other specialized
                knowledge will help the trier of fact to understand the
                evidence or to determine a fact in issue;

            (b) the testimony is based on sufficient facts or data;

            (c) the testimony is the product of reliable principles and
                methods; and

            (d) the expert has reliably applied the principles and
                methods to the facts of the case.

      “To qualify as an expert, ‘the witness must have such knowledge or experience

in [his] field or calling as to make it appear that his opinion or inference will probably

aid the trier in his search for truth.’” United States v. Bourgeois, 950 F.2d 980, 987

(5th Cir. 1992) (quoting United States v. Johnson, 575 F.2d 1347, 1361 (5th Cir.

1978)). Rule 702 also states that an expert may be qualified based on skill, training,

or education. Fed. R. Civ. P. 702.

      “A district court should refuse to allow an expert witness to testify if it finds

that the witness is not qualified to testify in a particular field or on a given subject.”

Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (quoting Wilson v. Woods, 163 F.3d

935, 937 (5th Cir. 1999)). However, “Rule 702 does not mandate that an expert be

highly qualified in order to testify about a given issue.” Id. “Differences in expertise

bear chiefly on the weight to be assigned to the testimony by the trier of fact, not its

admissibility.” Id.; see also Daubert, 509 U.S. at 596 (“Vigorous cross-examination,




                                            3
presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence.”).

      The United States Supreme Court’s opinion in Daubert “provides the analytical

framework for determining whether expert testimony is admissible under Rule 702.”

Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243 (5th Cir. 2002). Both scientific and

nonscientific expert testimony is subject to the Daubert framework, which requires a

trial court to act as a gate-keeper by conducting a preliminary assessment to

“determine whether the expert testimony is both reliable and relevant.” Burleson v.

Texas Dep’t of Criminal Justice, 393 F.3d 577, 584 (5th Cir. 2004); see also Kumho

Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999).

      A number of nonexclusive factors may be relevant to the reliability inquiry,

including whether the expert’s technique “(1) can be or has been tested; (2) has been

subjected to peer review and publication; (3) has a known or potential rate of error or

standards controlling its operation; and (4) is generally accepted in the relevant

scientific community.” Burleson, 393 F.3d at 584. The reliability inquiry must remain

flexible, however, as “not every Daubert factor will be applicable in every situation[,]

and a court has discretion to consider other factors it deems relevant.” Guy v. Crown

Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004); see also Runnels v. Texas Children’s

Hosp. Select Plan, 167 F. App’x 377, 381 (5th Cir. 2006) (“[A] trial judge has

‘considerable leeway’ in determining ‘how to test an expert’s reliability.’”). “Both the

determination of reliability itself and the factors taken into account are left to the




                                           4
discretion of the district court consistent with its gatekeeping function under [Rule]

702.” Munoz v. Orr, 200 F.3d 291, 301 (5th Cir. 2000).

      For an expert witness’s testimony to be reliable, it must “rest[ ] upon a reliable

foundation.” Guillory v. Domtar Indus. Inc., 95 F.3d 1320, 1330–31 (5th Cir. 1996).

“[E]xpert testimony that relies on ‘completely unsubstantiated factual assertions’ is

inadmissible.” Moore v. International Paint, L.L.C., 547 F. App’x 513, 515 (5th Cir.

2013) (quoting Hathaway v. Bazany, 507 F.3d 312, 319 n.4 (5th Cir. 2007)).

      With respect to determining the relevance of an expert’s testimony pursuant

to Rule 702 and Daubert, the proposed testimony must be relevant “not simply in the

way all testimony must be relevant . . . but also in the sense that the expert’s proposed

opinion would assist the trier of fact to understand or determine a fact in issue.”

Bocanegra v. Vicmar Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003).

      “The party offering the expert must prove by a preponderance of the evidence

that the proffered testimony satisfies the [R]ule 702 test.” Mathis v. Exxon Corp., 302

F.3d 448, 460–61 (5th Cir. 2002) (citing Bourjaily v. United States, 483 U.S. 171, 175

(1987)); see also Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012).

Furthermore, the Court is not bound by the rules of evidence—except for those with

respect to privileges—when performing its gatekeeping function under Daubert. See

Daubert, 509 U.S. at 592 n.10; Fed. R. Evid. 104(a).

                                          III.

      Sigsby argues that Dr. Todd does not perform RFAs as part of his practice, so

his experience, or lack thereof, does not qualify him to offer testimony about their



                                           5
efficacy or required frequency. 8 During his deposition, Dr. Todd testified that,

although he is trained to administer RFAs and often recommends them to his

patients, he refers the actual procedures to pain management doctors. 9 In fact, he

testified that he does so “all the time.” 10 The defendants argue that Dr. Todd’s

opinions are, therefore, legitimately based on his experience and have a sufficiently

reliable foundation. 11 The Court agrees.

      Dr. Todd may not personally perform RFAs, but his deposition testimony

makes clear that he is familiar with, and knowledgeable about, the procedure. 12 For

example, to support Dr. Todd’s assertion that, in practice, patients typically do not

receive RFAs multiple times per year for the rest of their lives, he explained:

      [W]hat you’re doing when you do this procedure is you’re killing a nerve.
      . . . You’re ablating a nerve. And when you ablate that nerve, yeah, it
      can grow back, but over time it grows back in a kind of disorganized—
      something that really—you do it enough times, you’re not going to be
      able to ablate it. It’s the same thing as if you injure a nerve a bunch of
      times in the hand or something like that. It’s just kind of the nature of
      nerve things. It’s . . . eventually [ ] going to become ineffective. 13

Additionally, Dr. Todd has been recommending RFAs to his patients, and

subsequently treating those patients, for over a decade. 14




8 See R. Doc. No. 49-1, at 6; see also Transcript, supra note 5, at 8.
9 Transcript, supra note 5, at 8.
10 Id.
11 R. Doc. No. 56, at 4–5.
12 See Transcript, supra note 5, at 9, 11–12. By analogy, an orthopedic surgeon may

not administer X-rays, but he is certainly capable of reading the same.
13 Id. at 12.
14 Id. at 6.



                                            6
      Sigsby relies heavily on the fact that, during his deposition, Dr. Todd explained

that his opinions were based, in part, on discussions he has had over the years with

pain management doctors. 15 This is not an entirely accurate representation of Dr.

Todd’s experience.

      In addition to stating that he is trained in the procedure and that he has

performed RFAs before, 16 Dr. Todd testified that he has over a decade’s worth of

experience treating patients who have received RFAs on his recommendation:

      I’m involved in making decisions in terms of the patients that I’m
      treating. Say I’m treating a patient in a worker’s compensation
      situation. You know, they come back to me, we see how they do.
      Certainly, we repeat radiofrequency ablations if someone has a good
      result, meaning greater than six months of . . . good relief of their
      symptoms. It’s been my experience that they can be repeated and
      repeated successfully. I generally find three to four times is about as
      much as I’ve ever seen anybody need it. You really . . . don’t see patients
      having more than that. 17

      Dr. Todd may not have significant experience performing RFAs, but his

opinions do not relate to the technical nuances of the procedure. Rather, they relate

to the procedure’s effectiveness and the necessity of repeated RFAs over time. These

topics are relevant to Dr. Todd’s years of experience treating patients with neck and

back pain and observing their progress after they receive RFA treatments. Dr. Todd

relies on the pain management doctors to perform the RFAs, but he is the one who

ultimately assesses his patients’ conditions and determines their treatment plans,

including whether to recommend additional RFAs.



15 R. Doc. No. 49-2, at 7; R. Doc. No. 65, at 1–2.
16 Transcript, supra note 5, at 8–9.
17 Id. at 9–10.



                                            7
         Sigsby contends that Dr. Todd’s opinions nonetheless do not meet the Daubert

and Rule 702 standards because, during his deposition, Dr. Todd could not articulate

any evidence or peer-reviewed studies supporting his assertion that RFAs are

typically only administered, at most, five to seven times. 18 Sigsby requires too much:

although he is permitted to question the foundation of Dr. Todd’s opinions and shed

doubt on the validity of his testimony, such challenges are better suited for cross-

examination during trial. Dr. Todd has not opined that treating Sigsby’s pain with

more than seven RFAs would be inappropriate or that more than seven RFAs have

never before been prescribed a patient, and Sigsby is free to offer conflicting

testimony from his treating physician or expert witnesses. Dr. Todd’s opinions are

based on his personal knowledge, training, and experience, all of which serve as an

adequate and reliable basis for his testimony. See Fed. R. Evid. 702 advisory

committee’s note to 2000 amendment (“Rule 702 expressly contemplates that an

expert may be qualified on the basis of experience.”).

                                             IV.

         Accordingly,

         IT IS ORDERED that the motion in limine to exclude testimony from Dr.

Andrew Todd regarding radio frequency ablation procedures is DENIED.

         New Orleans, Louisiana, February 12, 2019.


                                               _______________________________________
                                                         LANCE M. AFRICK
                                               UNITED STATES DISTRICT JUDGE


18   R. Doc. No. 49-1, at 6; R. Doc. No. 65, at 2.

                                               8
